Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00466-CR

                                Scott Ralph WHEELOCK,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B18291
                         Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Wheelock’s “Motion for Affirmance with Damages” is DENIED.

      SIGNED September 23, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice